DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
 Response to Amendment
The Amendment filed on 8/24/2021 has been entered. Claims 1-2, 7-8, 11-13 remain pending in the application. 
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 8/24/2021. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 8/24/2021. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Butts (U.S. PG publication 20050209581), and further in view of Godeau (U.S. patent no 6155610).
In regard to claim 1,
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Surface extending perpendicularly to the fluid flow direction)][AltContent: textbox (Fluid flow direction)]
    PNG
    media_image1.png
    359
    580
    media_image1.png
    Greyscale

Butts discloses a connector (figure 8, item 400) in combination with a catheter (see figure 2, item 20; paragraph [0012] and [0015]: wherein a catheter is connected to cannula 424) to a fluid transfer system (figure 2, item 30; item 30 is connected to item 20 and used to transfer fluid; paragraph [0015]), the connector comprising a main body (figure 8, item 422, 410: wherein body 410 and head 422 forms a main body) have a surface extending perpendicularly to a fluid flow direction (figure 9, item 422; see figure 9 above wherein the head 422 forms a surface which extends perpendicularly to the fluid flow direction) with a tubular pin (figure 8, item 424) protruding along the fluid flow direction from the surface extending perpendicularly to the fluid flow direction (see figure 9 above above), the tubular pin being inserted into an end portion of the catheter (item 20) such as to provide a fluid connection 
Butts fails to disclose the tubular pin comprising a plurality of successive segments with a transition between successive segments defined by a local minimum outer diameter, each of the first 
Godeau which is related to couplings in any type of industry (column 5, line 15-17) and is reasonably pertinent to the problem faced by the inventor (to provide a connector for connecting a catheter to a fluid transfer system that is easy to handle and allows securing the catheter reliably as disclosed on page 2 of Applicants disclosure) teaches a tubular pin (figure 2, item 14) comprising a plurality of successive segments (figure 2, item 19) with a transition between successive segments defined by a local minimum outer diameter (see figure 2: wherein a transition defined by a local minimum outer diameter is formed between successive segments 19), each of the first (figure 2, item 28) and second fixing elements (figure 2, item 28) comprising at least one salient arranged on an inner surface thereof (see figure 2, item 40: wherein segments 28 both contain at least one salient 40; column 3, line 29-34) such that, when in the fixing position, the end portion of the catheter (figure 2, item 10) is clamped between the at least one salient on each of the first and second fixing elements and the transition between successive segments of the tubular pin (see figure 3; and column 3, line 29-34). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify tubular pin 424 of Butts to include a tubular pin comprising a plurality of successive segments with a transition between successive segments defined by a local minimum outer diameter, and to modify each of the first and second fixing elements 430 of Butts to comprise at least one salient arranged on an inner surface 436 of Butts such that, when in the fixing 
The first embodiment of Butts in view of Godeau fails to disclose the main body further comprising first and second diametrically opposed stop elements protruding in the fluid flow direction from the surface extending perpendicularly to the fluid flow direction of the main body, the stop elements being arranged in a space between the first fixing element and the second fixing element when the fixing means is in the fixing position.
[AltContent: textbox (Second fixing element)][AltContent: textbox (First fixing element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fluid flow direction)][AltContent: arrow]
    PNG
    media_image2.png
    480
    381
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface extending perpendicularly to the fluid flow direction of the main body of the first embodiment of Butts to include first and second diametrically opposed stop elements and to modify the interior of one of the fixing elements (one half of 430) to contain recesses to receive the first and second stop elements, as taught by the second embodiment of Butts, for the purpose of locking and securing the securement device (paragraph [0047] of Butts). Examiner notes the first and the second fixing element would accommodate/surround the stop elements since both the first and second fixing element completely encompass item 422 and 424 as supported by paragraph [0048] when the fixing elements are brought together while still allowing for the first fixing element and second fixing element to close around cannula 424 therefore resulting in the stop elements being arranged in a space between the first fixing element and the second fixing element when the fixing means is in the fixing position.
In regard to claim 2,
The first embodiment of Butts in view of Godeau in view of the second embodiment of Butts teaches the connector according to claim 1. The first embodiment of Butts as modified by Godeau in view of the second embodiment of Butts teaches wherein the fixing means in the fixing position is 
In regard to claim 7,
The first embodiment of Butts in view of Godeau in view of the second embodiment of Butts teaches the connector according to claim 1. 
The first embodiment of Butts in view of Godeau in view of the second embodiment of Butts fails to disclose wherein the first fixing element and the second fixing element each comprise at least one connecting element, wherein the at least one connecting element of the first fixing element is adapted to cooperate with the at least one connecting element of the second fixing element such as to maintain the fixing means in the fixing position.
A third embodiment of Butts teaches wherein the first fixing element (figure 2, item 122) and the second fixing element (figure 2, item 124) each comprise at least one connecting element (figure 2, item 134 and 132), wherein the at least one connecting element of the first fixing element is adapted to cooperate with the at least one connecting element of the second fixing element such as to maintain the fixing means in the fixing position (paragraph [0042]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Butts in view of Godeau in view of the second embodiment of Butts to include wherein the first fixing element and the second fixing element each comprise at least one connecting element, as taught by the third embodiment of Butts, for the purpose of locking and better securing the securement device (paragraph [0042] of Butts). 
In regard to claim 8,

In regard to claim 12,
The first embodiment of Butts in view of Godeau in view of the second embodiment of Butts teaches the connector according to claim 1. Butts discloses wherein the fixing means in the fixing position extends over the entire length of the tubular pin (paragraph [0048] of Butts: and see figure 8-9 of Butts).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Butts (U.S. PG publication 20050209581) in view of Godeau (U.S. patent no 6155610) further in view of Blazek (U.S. PG publication 20050253390).
In regard to claim 11,
The first embodiment of Butts in view of Godeau in view of the second embodiment of Butts teaches the connector according to claim 1. Butts discloses wherein the tubular pin has a free first end and a second end at which the tubular pin is attached to the main body (see figure 8). 
The first embodiment of Butts in view of Godeau in view of the second embodiment of Butts fails to disclose wherein the tubular pin has an outer diameter that increases from the first end to the second end of the tubular pin.
Blazek teaches wherein the tubular pin (figure 1, item 13) that comprises a plurality of successive segments with a transition between successive segments defined by a local minimum outer diameter (see figure 1, item 14: wherein the space between ridges 14 form a transition), wherein the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Butts in view of Godeau in view of the second embodiment of Butts to include wherein the tubular pin has an outer diameter that increases from the first end to the second end of the tubular pin, as taught by Blazek, for the purpose of forming a friction fit to better secure a catheter (paragraph [0051] of Blazek).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Butts (U.S. PG publication 20050209581) in view of Godeau (U.S. patent no 6155610) further in view of Takeuchi (EP 332834A1). Reference is made to attached copy of Foreign reference Takeuchi (EP 332834A1) below.
In regard to claim 13,
The first embodiment of Butts in view of Godeau in view of the second embodiment of Butts teaches the connector according to claim 1.
The first embodiment of Butts in view of Godeau in view of the second embodiment of Butts is silent as to wherein the connector is configured to be made in one piece.
 Takeuchi teaches a connector (figure 2F, item 2), comprising a main body (figure 2F, item 15, item 10 and 17) with a tubular pin (figure 2F, item 10), a fixing means (figure 2f, item 30; Examiner notes both levers shown in figure 2f are construed as the fixing means) movably connected to the main body (paragraph [0055]), the fixing means comprising a first fixing element and a second fixing element (see figure 2F, wherein two levers 30 are shown), wherein the connector is configured to be made in one piece (paragraph [0058]: wherein the connector 2 is integrally produced as a single component through injection molding). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Butts in view of Godeau .
Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. Applicant argues on page 7-8 that one of skill would not have been motivated to combine the first embodiment (figure 8) of Butts with the second embodiment (figure 7) of Butts. Applicant argues that the arms already restrict movement of the mating halves of the securement device so there would have been no need for a stop element to stop the movement of the mating halves. Applicant argues adding the stops to the first embodiment would have been unnecessary and superfluous. Examiner respectfully disagrees. As claimed the stops are not required to “stop the movement of the mating halves”. Paragraph [0048] of Butts which describes the embodiment in figures 8-9 contemplates attaching the securement device 430 to the body 410 via cut-away portion 434 in the event that the arms 432 should crack or break. Paragraph [0047] of Butts which describes the embodiment in figure 7 states that item 312 is configured for locking reception into recesses 322 in securement device 320. One of ordinary skill in the art would be motivated to add elements 312 and 322 to the embodiment shown in figures 8-9 in order to secure/lock at least one of the halves to the device. This would be beneficial in the event the arms of the embodiment shown in figures 8-9 should crack or break since at least one of the halves would be positively locked/better secured to the device due to the locking engagement of item 312 with item 322. 
Applicant argues on page 8 that a stop element is provided in the device of claim 1 to ensure that the fixing means stop in their proper position. Applicant argues that in figure 8 of Butts the arms and liner keep the mating halves and the catheter in their proper position and adding stops to the first embodiment of Butts would have been unnecessary and superfluous. Examiner notes the claims do not 
Applicant argues that the elements the Office interprets as stop elements are actually hinges. Examiner is not necessarily limited to using the same nomenclature/terminology for a structure as denoted in the prior art.  Since elements 312 meet the structural/functional requirements of the claimed stop elements, they have been construed as stop elements. Applicant argues the recesses 322 are only on one side of the body and not both sides. Applicant states this is different from both the device recited by claim 1 and also the device shown in Butts Figure 8. Examiner notes although the embodiment in figure 7 and figure 8 have differences, adding item 312 and 322 to the embodiment of figure 8 would still provide a benefit as discussed above. 
Applicant argues on page 9 that each of the dependent claims depend directly or indirectly from claim 1 and are also patentable over the cited prior art for at least this reason. See response to arguments in regard to claim 1 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783